department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax release number release date legend org - organization name xx - date address address org address certified mail -- return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated june 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you did provide information stating that your organization has been inactive during the exam years and that there have been no operations or financial activities conducted or planned as such you fail to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service date date org address department of the treasury s dearborn street mc chi room chicago il taxpayer_identification_number form tax_year s ended person to contacv id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if vou do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however sce that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please cal the contact person at the telephone number shown in the heading of this etter hf you write please provide a telephone number and the most convenient time to call if we need to contact you thank vou for your cooperation sincerely sunita lough director of eo examinations enclosures publication publication report of examination letter rev catalog number 34809f 886a name of taxpayer org deparment of the treasury internal_revenue_service schedule no or explanation of items exhibit year period ended 20xx 20xx 20xx legend org - organization name state - state companies ceo - ceo xx - date co-1 address - address city - city co-2 co-3 co-4 2qnd 3rd g 4th issue whether or not this organization is operating exclusively for any charitable educational or scientific reason under sec_501 facts a organizational information articles of incorporation amendments the organization was originally incorporated on february 19xx as the co-i under the nonprofit corporation act of the district of columbia the corporation was organized exclusively to receive administer and expend funds for the following charitable and educational_purposes y to develop conduct and administer educational and charitable programs directed toward the prevention and cure of substance abuse to engave in other lawful charitable and educational activity as determined by its board_of directors to assist other charitable and educational organizations in the conduct of similar activities toestablish in the main office or elsewhere all departments and activities necessary to carry out the purposes of the corporation and toengage in any and all lawlul activities incidental to the foregoing purposes except as restricted herein on july 19xx and january 19xx the original articles of incorporation were amended to change the name and the purpose respectively the name was changed to org and the purpose was changed as follows y toraise funds for distribution to charitable organizations engaged in causes for improving child safety and wildlife and environmental protection to engage directly in activities beneficial to child safety and wildlife and environmental protection form 886-a rev department of the treasury - internal revenuc service page -1- - ses 886a department of the preasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx___ y toestablish in the main office or elsewhere all departments and activities necessary to carry out the purposes of the corporation and to engage in any and all lawful activities incidental to the foregoing purposes except as restricted herein exemption exemption was granted on june 19xx as an organization described in internal_revenue_code irc sec_501 and b a v1 b operational information the organization’s form_990 for the year ending 20xx and 20xx was examined to ascertain if the entily was still operating for tax-exempt purposes sources and uses of revenue were reviewed to determine actual activities conducted by this organization sources of revenues prior to the exam years the organization’s primary activity was the conduct of gaming activities during the exam years the organization did not conduct any activity it received funds transferred rom related_organizations see exhibit a but did not conduct any activity to solicit the funds the funds were transferred under the direct order of ceo ceo who was founder creator key_employee officer board_of director member or chief_executive_officer ceo per an interview of ceo it was stated that there is no future activities planned for this organization uses of funds the legal fees were paid with respect to a lawsuit filed by the for the examination years the funds of the organization where used primarily to pay for legal fees and insurance some of charitable division of the attorney_general office of the state of state that lawsuit claimed that this organization and ils principals see exhibit b made false statements and filed false returns to the state of state the lawsuit was settled with prejudice in 20xx and held this organization along with co-2 co-3 and co-4 severally and jointly liable for the payment of dollar_figure administrative fine form 886-a rev department of the treasury - internal_revenue_service page -2- a onv 886a org de partment at the tyeasury internal_revenue_service explanation of items a schedule no or - exhibit year period ended 20xx 20xx 20xx insurance payments were made with respect to blanket liability coverage and other areas unrelated to the organization operations ie auto governing body -tenuous no indenendent board the organization has listed officers responsible for overseeing operations see exhibit c nevertheless all books_and_records of the organization are maintained out of the offices of address city state under the direct control of ceo founder creator law internal_revenue_code sec_501 provides for the exemption from federal_income_tax of corporations organized and operated exclusively for religious charitable literary scientific and educational_purposes no part of the net_earnings of which inures to any private_shareholder_or_individual section big_number c -1 a of the income_tax regulations provides that in order to qualify for exemption an organization must be both organized and operated exclusively for one or more exempt purposes lailure to meet either the organizational or operational_test will disqualify an organization from exemption under sec_501 sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 if it one or more of the following purposes is organized and operated exclusively for a religious b charitable c scientific cd vesting for public safety ce literary educational or g prevention of cruelly to children or animals form 886-acres department of the treasury - internal_revenue_service page -3- 886a department af the dreastiy entormar revenue service explanation of items a - name of taxpayer coorg schedule no or exhibit year period ended 20xn 20nx 20nnx sec_1 -l d iii since each of the purposes specified in subdivision i of this subparagraph is an exempt_purpose in itself an organization may be exempt if it is organized and operated exclusively for any one or more of such purposes if in fact an organization is organized and operated exclusively for an exempt_purpose or purposes exemption will be granted to such an organization regardless of the purpose or purposes specified in its application_for exemption for example ifan organization claims exemption on the ground that itis educational exemption will not be denied if is charitable in fact it its generally accepted legal sense and ts therefore not to be sec_1 - charitable defined -the term charitable is used in sec_501 in construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or gv to combat community deterioration and juvenile delinquency the fact that an organization which is organized and operated for the relief may receive voluntary contributions from the persons intended to be relieved will not necessarily prevent such organization from being exempt as an organization organized and operated exclusively for charitable purposes the fact that an organization in carrying out its primary purpose advocates social or civic changes or presents opinion on controversial issues with the intention of molding public opinion or creating public sentiment to an acceptance of its views does not preclude such organization from qualifying under sec_501 so long as it an action_organization of any one o the types described in paragraph c of this section of indigent persons is not revrul_67_149 1967_1_cb_133 provides that an organization is exempt under section so1 c of the code where it was formed for the purpose of providing financial assistance to several different types of organizations themselves exempt under sec_501 even though it carried on no operations other than to receive contributions and incidental investment_income and to make distributions to the exempt_organizations at periodic intervals argument the org was originally created to administer educational and charitable programs it later changed its purpose lo raise funds and make contributions to other charitable organizations during the audit years this organization did not actually conduct any specific activities to form 886-ace department of the treasury - internal_revenue_service aay page -4- orm 986a name of taxpayer org depariment ol dhe preasury - intcrnal revenue service explanation of items - schedule no or exhibit year period ended 20xx 20xnx 20xx distribute funds in fact it only received funds transferred from a related_entity and made contributions to other related entitics all of the donor and donee entities are controlled by ceo ceo has stated that there is no intention to conlinue activities with respect to this organization in accordance with sec_1_501_c_3_-1 of the income_tax regulations an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet cither the organizational or operational_test will disqualify an organization from exemption under sec_501 this organization is not operated for exempt purposes because it is not operating at all if evidence clearly indicates that the organization never will resume operating for an exempt_purpose as required by_1 -1 c its exempt status should be revoked pursuant to proc c b sec_541 taxpayer’s position taxpayer has not officially advocated a position but acknowledges that the organization ts inactive and that there are no plans for future activity government’s position based upon the regulations and code we hold that your organization is not operated exclusively for any charitable educational or scientific purpose thereby defeating the retention of exemption therefore we have concluded that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the code revocation of your exempt status will be effective as of january 20xx in accordance with this determination you are required to file federal_income_tax returns on form_1120 contributions to your organization are no longer deductible by donors under sec_170 of the code in accordance with the provisions of sec_6104 of the code a copy of this letter will be sent to the appropriate state officials form 886-a rev department of the treasu - internal_revenue_service page -5- form 886a l_ oe name of taxpayer org deparunent ofthe vasury internal_revenue_service _ _ _ explanation of items schedule no or exhibit year period ended 20nx 20xx 20xx on december 20xx the d c circuit ruled that the service will disclose our denials and revocations under sec_6110 effective august 20xx tax analysts v irs f d c cir 20xx form 886-a crev department of the treasury - internal_revenue_service page -6-
